Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the documents received on April 16, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YASUNAGA et al. (US 8,234,838) in view of KIM (US 7,398,895).
In reference to claims 1, 5 and 14-17, YASUNAGA et al. discloses a dispensing apparatus comprising:  a plurality of dosing stations 41, each having an output opening 47a; and endless fall duct conveyor 31 comprising a plurality of detachable mounting beams 30; a plurality of U-shaped fall ducts 37 fixed to the mounting beams 30, wherein the open end of the fall ducts 37 define an inlet opening that aligns with the output opening 47a of a respective dosing station 41l.  YASUNAGA et al. does not disclose the fall ducts as a two part system as claimed.
KIM teaches a dispensing apparatus comprising: a plurality of dosing stations 16, each having an output opening (figure 3) to release solid tablets 32 therefrom; a plurality of U-shaped (figures 4-5) fall ducts 28, each fall duct including a first part 24 configured to be connected to a mount 52; a plurality of mating openings 33 in the first part 24; a second part  that opposingly connects (figures 4-5) to the first part 24 to define a (fall duct) space 28 for the solid tablets 32 to fall from the dosing station(s) 16, the second part including a plurality of detachable sub parts 22, 23; and wherein the second part (22, 23) can be drawn away (figures 4-5) from the first part 24 when retaining member 48 are decoupled from mating openings 46.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the U-shaped fall ducts of YASUNAGA et al. that are mounted to the conveyor to a two part configuration with retaining members and mating openings as taught by KIM, since column 1 lines 39-45 and column 2 lines 52-63 of KIM suggest such a modification allows for release of a portion of the fall ducts from the mount for the purpose of cleaning.
Regarding claim 2, YASUNAGA et al. further disclose the dispensing apparatus to include a plurality of collectors 50, 70 as claimed.
With respect to claim 4, YASUNAGA et al. further discloses each mounting beam 30 detachably connected (column 31 lines 42-47) to the fall duct conveyor 31 by a hinge.
Claims 6-10, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YASUNAGA et al. (US 8,234,838) in view of KIM (US 7,398,895) as applied to claims  1 and 15 above, and further in view of  KARWACKI, Jr et al. (US 7,832,591).
With respect to claims 6-10, 19 and 20, YASUNAGA et al. discloses a sensor 38 configured to detect proper positioning of the dosing stations, YASUNAGA et al. does not disclose sensors within the fall duct as claimed.  
KARWACKI, Jr et al. teaches a dispensing apparatus comprising: a plurality of dosing stations 100 in communication with a fall duct 114 for the purpose of dispensing a solid tablet T to a packaging system; wherein a sensor 80 is provided at the base (figure 5) of the fall duct 114, the sensor 80 in communication with a control unit 42 to initiate maintenance (i.e. actuation of air jets; column 7 lines 33-67 and column 8 lines 23-49 ) when a predetermined number of solid tablets T have been guided into the fall duct 114.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have further modified the fall duct(s) of YASUNAGA et al. to include a sensor and control unit as claimed, since column 1 lines 45-58 of KARWACKI, Jr et al. suggests such a modification ensure proper dispensing of solid tablets from the dosing stations while also monitoring the operable condition of the dispensing apparatus.
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YASUNAGA et al. (US 8,234,838) in view of KIM (US 7,398,895) as applied to claim 1, and further in view of  YUYAMA (US 2002/0162850).
Regarding claim 11 and 12, although YASUNAGA et al. discloses a sensor 38 configured to detect proper positioning of the dosing stations, YASUNAGA et al. does not disclose sensors within a fall guide as claimed.  
YUYAMA teaches a dispensing apparatus comprising: a plurality of dosing stations 3 having fall guide 52 in communication with a fall duct 32 (figure 4), wherein a sensor 18 is disposed within the fall guide (figure 9) to detect a solid tablet that falls from the dosing station and monitor the fill status of the dosing station.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the dosing stations of YASUNAGA et al. to include a fall guide with a sensor, since column 10 lines 42-48 of YUYAMA states such a modification will allow the passage of solid tablets from the dosing station to be monitored for the purpose of indicating when a dosing station is empty and requires replacement.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YASUNAGA et al. (US 8,234,838) in view of KIM (US 7,398,895) as applied to claim 1, and further in view of  KOIKE (US 5,787,678).
Regarding claim 13, although both references presented in the rejection of claim 1 provide fall ducts that guide solid tablets such that the tablets are capable of contacting/engaging surfaces of the fall ducts, neither YASUNAGA et al. nor KIM disclose the structure of the fall ducts as having a coating as claimed.
KOIKE teaches a dispensing apparatus comprising: a plurality of dosing stations 7 in communication (figure 2) with fall ducts 6, wherein the fall ducts 6 include a surface 12 that is coated with TEFLON ©.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have further modified the fall ducts of YASUNAGA et al. to include a non-stick coating (e.g. TEFLON © ) since KOIKE teaches such a modification allow surface(s) of the fall duct to be shock-absorbing for the purpose of preventing bouncing and/or misfeeding of the solid tablets.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199

Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



September 10, 2022